It is with great pleasure, Mr. President, that we participate 
in the sixty-ninth session of the General Assembly 
under your presidency. My delegation joins previous 
delegations in congratulating you on your election, 
which simultaneously pays tribute to our sister nation of 
Uganda and recognizes your personal and professional 
qualities as an experienced diplomat. We wish you 
success in carrying out your term and assure you, Sir, 
of the Cabo Verde delegation’s support and cooperation.

To your predecessor, the President of the General 
Assembly at its sixty-eighth session, His Excellency 
Ambassador John Ashe, we would like to and express 
our recognition of and appreciation for the dedicated, 
dynamic and able manner in which he guided the work 
of the previous session. We would also like to take 
this opportunity, on behalf of the Government of Cabo 
Verde, to congratulate and pay tribute to Secretary-
General Ban Ki-moon for his efforts in seeking peace 
and global solutions for the challenges that currently 
confront us and require shared political will in the 
pursuit of global solutions.

As a small island State, Cabo Verde is particularly 
grateful to the Secretary-General and the international 
community for convening, and the success achieved in, 
the third United Nations Conference on Small Island 
Developing States, held in Samoa. We also congratulate 
the Secretary-General for his initiative in convening 
the United Nations Climate Summit 2014, as the 
issue of climate change is of particular importance to 
island States, due to our specific vulnerabilities. For 
us, finding solutions to the adverse effects of climate 
change is not just an option, but a matter of survival 
and territorial integrity, making it essential to mobilize 
the political will and international cooperation with 
respect to that issue. The strategies recently agreed 
upon in Samoa point to paths, modalities of action 
and effective implementation that will increase those 
States’ resilience and make them better equipped to 
deal with the consequences of climate change.

Cabo Verde is pleased with the adoption of 
urgent measures to face climate change as one of the 
sustainable development goals. The achievement of 
that goal requires development strategies and policies 
that will help create a more resilient planet Earth and 
strengthen the means of their implementation.

The data recently released in the fifth assessment 
report of the Intergovernmental Panel on Climate Change 
focus our attention on alarming scenarios resulting 
from the persistent increase in global warming, which 
will put the more vulnerable countries in situations 
that may threaten their development. It should be 
noted that, in addition to other consequences, there 
will be an increase in tropical cyclones, drought and 

desertification, rising sea levels, ocean acidification, 
loss of biodiversity, weak agricultural production and 
food insecurity. For the Government of Cabo Verde, 
it is important to ensure that the negotiations that 
will take place next December in Lima translate into 
significant progress with respect to the content of the 
new agreement to be signed in Paris in December 2015.

Raising awareness regarding the need to reduce 
the levels of global warming and to foster low-carbon 
economies must also be taken into consideration. We 
support reducing global warming to under 1.5°C, which 
is both economically feasible and a basic requirement 
for sustainable global development. We also hope that, 
as we work towards the conversion of our interests, the 
foundational principle of common but differentiated 
responsibility will be respected. A compensation 
mechanism for the effective and full implementation 
of the Warsaw International Mechanism for Loss and 
Damage should be considered. We are convinced that, 
if nothing is done, the consequences resulting from 
climate change will affect us all and that we all will 
pay for our inaction. As the Secretary-General of the 
United Nations likes to say, we are all in the same boat.

International cooperation, both with respect to 
climate change and in other areas, is key. In order to be 
effective, it must be more consistent and pragmatic in 
national systems and international structures alike, and 
development financing for countries must be based on 
criteria reflecting their real needs and vulnerabilities.

We hope that clear directives and commitments 
are agreed upon in the next Conference on Financing 
for Development, to be held in Addis Ababa in July 
2015, and that they lead the way to achieving the 
unfinished business of Millennium Development Goal 
8. We hope that they will ensure the redefinition of 
the criteria for the allocation of financial resources 
for development based on the principles adopted in 
Paris and reaffirmed in Busan. For Cabo Verde, a 
country that recently graduated into middle-income 
status, albeit lower-middle-income, it is important 
that innovative mechanisms be designed to provide for 
greater consistency in development financing and to 
support economic sustainability.

The previous session of the General Assembly was 
convened under the theme “The post-2015 development 
agenda: setting the stage”. The theme chosen for 
this session is “Delivering on and implementing a 
transformative post-2015 development agenda”. We 
are thus asked to take the next step — that is, to work 
on the adoption of a people-centred agenda aiming 
to eradicate extreme poverty and reduce inequalities 
among nations. That request is made in a complex 
and difficult international environment. In our view, 
it will be achievable only if there is solidarity and if 
the international community joins forces to promote 
sustainable development.

The results achieved under the framework of the 
Working Group on Sustainable Development Goals, 
which conducted its work during the previous session of 
General Assembly, point to possible actions and options 
for a truly transformative post-2015 agenda. With 
respect to Cape Verde, our country is close to achieving 
all the Millennium Development Goals (MDGs). For 
us, the post-2015 agenda must reflect all lessons and 
assessments of the MDGs and other internationally 
agreed goals, and the goals for 2030 must provide for 
the acceleration of the development process.

We would also like to briefly note that the twenty-
ninth special session of the General Assembly on the 
follow-up to the Programme of Action of the International 
Conference on Population and Development was held on 
22 September. The lesson that we can take away from 
that important event is that the post-2015 agenda must 
place people at the centre of the objectives and goals to 
be agreed upon, which also means rigorous respect for 
human rights. On the other hand, the common good, 
progress and the well-being of all citizens must be goals 
to be pursued by all Governments as we develop and 
implement our development policies and programmes.

In addition to being a matter of social justice, 
ensuring gender equality and equity also turns out to be 
a smart choice, as no country can aspire to develop and 
establish social peace and cohesion while excluding 
a significant portion of its population — that is, the 
female population.

Gender-based violence is an unacceptable 
phenomenon in our societies. The Government of 
Cabo Verde is committed to changing the reality in our 
country in a significant and positive way, even as we 
are aware that there still is much to do in that regard.

The issues related to international security and the 
threats against peace that they represent are matters 
of particular concern. The recent upsurge in acts 
of terrorism is a genuinely dangerous threat to the 
territorial integrity of States and to the stability of 
entire regions. The systematic and massive violation of 
human rights and the barbarism that has come with it are 

altogether unacceptable. The international community 
cannot allow this challenge to the humanistic values of 
our civilization, which are also enshrined and promoted 
by the United Nations. The Government of Cabo Verde 
therefore vigorously condemns all forms of terrorism 
and calls on the international community to urgently 
take appropriate measures to stop such attempts to 
wreak havoc and mete out suffering to innocent people.

We are particularly concerned with recent 
developments in the Middle East and Africa. We 
believe that States have the moral obligation and 
collective duty to fight against the subversion of the 
universal principles of peace, tolerance and respect for 
differences. We believe that the United Nations has an 
important role to play when it comes to respect for the 
principles set out in its Charter and in the Universal 
Declaration of Human Rights.

Cabo Verde is a peace-loving nation that favours 
dialogue and the peaceful resolution of disputes. We 
believe in and defend the principles of the Charter, as 
well as observance of the standards of international law, 
respect for human rights and the promotion of human 
dignity. As a result, we understand that no State or 
organization can replace the United Nations in playing 
its fundamental role of maintaining global peace and 
security and that any use of force can be tolerated only 
when exercised within the framework of the principles 
set forth in the Charter of the United Nations.

Cabo Verde sees urgency in finding a solution 
for the Israeli-Palestinian conflict and believes that 
there is no justification for the deaths of thousands 
of innocent people, the unwarranted suffering of an 
entire population and the desolation and destruction of 
infrastructure in the Gaza Strip. We therefore urge the 
parties to begin negotiations that lead to lasting peace 
and that allow both States, Israel and Palestine, to live 
side by side in security. We also consider it important 
to find a negotiated means to end the conflict in Syria 
and to open humanitarian aid corridors.

We are concerned with the conflicts that persist 
on our continent, such as in Libya, the Central African 
Republic and the Great Lakes region, as well as the 
actions of terrorist groups in Somalia, Mali and Nigeria. 
We support and stand side by side with the African 
Union in finding solutions to the problems that affect 
peace and security in those sister nations and on the 
continent in general.

In the context of Africa, we also wish to commend 
the progress achieved in the Republic of Guinea-
Bissau, its return to constitutional order and the 
re-establishment of democracy. We wish our sister 
nation the greatest success in the pursuit of peace and 
development.

In the West African subregion, the issue of security 
in general and maritime security in particular is of 
particular concern to the authorities of Cabo Verde. 
Our country is located at the confluence of routes 
connecting the African, European and American 
continents, which places us in a vulnerable situation, 
as these routes are also used by transnational organized 
crime, resulting in a direct threat to the stability of 
States and their democracies.

Cabo Verde, in association with other States 
and organizations in the United Nations system, 
has attempted to combat the illegal activities that 
have unfairly punished this part of the West African 
subregion, such as the trafficking in drugs, arms and 
human beings, maritime piracy, terrorism and illegal 
fishing. As those are phenomena of a transnational 
nature, we believe that no country in the subregion 
is in a position to effectively combat them without 
greater international cooperation and the combination 
of efforts, means and strategies. Therefore, we would 
like to count on more consistent support from the 
international community.

The Security Council has rightly determined 
that the current Ebola epidemic in West Africa is a 
threat to international security. The situation in the 
three countries most affected by the epidemic should 
prompt the international community to engage in more 
organized and coordinated actions to provide aid, more 
effectively save lives and prevent the spread of the 
disease to neighbouring countries, to the rest of Africa 
and to the world.

Cabo Verde welcomes and supports the efforts 
made by all nations and organizations involved in 
that struggle, particularly the Secretary-General’s 
initiatives in that regard. The inclusion of this issue in 
the Security Council agenda, the adoption of resolution 
2177 (2014) by unanimity, and the debate that followed 
(see S/PV.7268) are an unequivocal expression of the 
international community’s awareness of the priority 
that must be given to the efforts to halt and control the 
epidemic, which could have catastrophic consequences 
for our affected sister nations, particularly the Republics 

of Guinea, Sierra Leone and Liberia, to which Cabo 
Verde offers its friendship and solidarity.